ORDER The opinion and partial dissent filed December 20, 2016, arid' appearing at 844 F.3d 1070 (9th Cir. 2016), are withdrawn. The opinion may not be cited as precedent by or to this court or any district court of the Ninth Circuit. A concurrently issued amended memorandum disposition ' addresses all of the issues before the court. Pursuant to the court’s May 31, 2017 order (No. 07-50051, Docket Entry No. 352), the following motions, submitted pro se by appellant Jose Luis Mejia, will not be considered: his April 10 and May 22, 2017 motions to join in other appellants’ petitions for rehearing and petitions for rehearing en banc (No. 07-50051, Docket Entry Nos. 333, 348); his April 24, 2017 motion for leave to supplement his petition for rehearing and petition for rehearing en banc (No. 07-50051, Docket Entry No. 345), his May 24, 2017 motion to terminate hearing with the Appellate Commissioner (No. 07-50051; Docket Entry No. 350), and his June 30, 2017 motion'for reconsideration (No. 07-50051, Docket Entry No. 353). The panel has voted to deny the petitions for panel rehearing and to deny the petitions for rehearing en banc. The full court has been advised of the petitions for rehearing en banc and no judge has requested a vote on whether to rehear the matter en banc. Fed. R. App. P. 35. The petitions for panel rehearing and the petitions for rehearing en banc are denied.